           Case 2:18-cv-01259-APG-DJA Document 12 Filed 08/02/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   BEN A. PORTER
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8979
     Facsimile: (415) 744-0134
 6   E-Mail: Ben.Porter@ssa.gov
 7   Attorneys for Defendant
 8

 9

10
                                    UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     DAVID J. HYDE                                   )
13                                                   ) Case No. 2:18-cv-01259-APG-CWH
                                                                                  DJA
            Plaintiff,                               )
14                                                   )       UNOPPOSED MOTION FOR
                    v.                               )           EXTENSION OF TIME
15                                                   )             (FIRST REQUEST)
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,1               )
                                                     )
17          Defendant.                               )
                                                     )
18

19
            Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully requests
20
     that the Court extend the time for Defendant to file her Answer due on August 6, 2019, by thirty (30)
21
     days through and including September 5, 2019.
22

23

24
     1
25    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
     pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC
     405(g)(action survives regardless of any change in the person occupying the office of Commissioner of
26   Social Security).


     DEF EXTENSION - 2:18-cv-01259-APG-CWH                 -1-
            Case 2:18-cv-01259-APG-DJA Document 12 Filed 08/02/19 Page 2 of 3




 1          Good cause for this extension request exists as Defendant requires additional time in order to
 2   prepare a certified administrative record (transcript). This is Defendant’s first request for an extension
 3   in this case. The motion is made in good faith with no intention to unduly delay the proceedings.
 4          Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this motion,
 5   on August 2, 2019.
 6          Respectfully submitted this 2nd day of February 2019.
 7                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
 8
                                                           /s/ Ben A. Porter
 9                                                         BEN A. PORTER
                                                           Special Assistant United States Attorney
10

11
     OF COUNSEL:
12
     DEBORAH LEE STACHEL
13   Regional Chief Counsel, Region IX
14

15

16
                                                           IT IS SO ORDERED:
17

18
                                                           UNITED STATES MAGISTRATE JUDGE
19
                                                                    August 19, 2019
                                                           DATED:
20

21

22

23

24

25

26



     DEF EXTENSION - 2:18-cv-01259-APG-CWH                   -2-
           Case 2:18-cv-01259-APG-DJA Document 12 Filed 08/02/19 Page 3 of 3




 1                                          CERTIFICATE OF SERVICE
 2          I, Ben A. Porter, certify that the following individual was served with a copy of the
 3   UNOPPOSED MOTION FOR EXTENSION OF TIME on the date and via the method of service

 4   identified below:

 5          CM/ECF:
 6          Cyrus Safa
            Nevada Bar No: 13241
 7          Law Offices of Lawrence D. Rohlfins
            1263 I East Imperial Highway. Suite e - I l5
 8          Santa Fe Springs. CA 90670
            Tel.: (562) 868-5886
 9          Fax: (562) 868-5491
            E-mail: steven.rosales@rohlfi nglaw.com
10
            Gerald M. Welt
11          Attomey at Law: 1575
            732 S. Sixth Street, Suite 200-D
12          Las Vegas, NV 8910 I
            Tel.: (702) 382-2030
13          Fax: (702) 684-5157
            E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
14

15

16   Dated this 2nd day of August 2019.                    /s/ Ben A. Porter
                                                           BEN A. PORTER
17                                                         Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26



     DEF EXTENSION - 2:18-cv-01259-APG-CWH                  -3-
